Citation Nr: 1816456	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  16-15 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for granuloma of the right middle lobe of the lung, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Gillian A. Flynn, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1982 to May 1986.  The Veteran's service separation form indicates service at Camp Lejeune, North Carolina.

This matter comes before the Board of Veterans Appeals (Board) from a February 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Louisville, Kentucky.

The Board remanded the matter in September 2017 for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


REMAND

The Veteran seeks entitlement to service connection for granuloma of the right middle lobe of the lung.  He believes that is due to exposure to contaminated water at Camp LeJeune.

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

Remand is required to obtain an adequate VA examination that addresses all theories of entitlement.  Where VA provides the Veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Additionally, a medical opinion should address the appropriate theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  In addition to presumptive service connection, a veteran may establish service connection based on exposure to contaminated water with proof of actual direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  If the claimed disease is not one of the presumptive diseases listed in 38 C.F.R. § 3.309(f), but exposure to contaminated water is conceded, the Veteran may still establish service connection for the disease by (1) showing that the disease actually occurred in service; or (2) by submitting evidence of a nexus between the disease and exposure to contaminated water during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran alleges that a granuloma of the right middle lobe of the lung is due to exposure to contaminated water at Camp Lejeune.  VA has acknowledged that persons residing or working at the United States Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs).  M21-1, VA Adjudication Procedures Manual, Part IV, Subpart ii, Chapter 2.C.6.  Although the Veteran's diagnosed granuloma of the right middle lobe of the lung disorder is not on the list of diseases potentially associated with exposure to contaminants, the list is non-exclusive.  M21-1, VA Adjudication Procedures Manual, Part IV, Subpart ii, Chapter 2.C.6.

Service connection for any disease alleged to have been caused by contaminated water at Camp Lejeune requires evidence of a current disease, evidence of service at Camp Lejeune during the period of contamination, and a medical nexus between the two, justified with a rational scientific explanation.  M21-1, VA Adjudication Procedures Manual, Part IV, Subpart ii, Chapter 2.C.6.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Obtain and associate with the claims file all outstanding records of VA treatment.

2.  Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant private medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already of record.  All information obtained must be made part of the record.  All attempts to secure evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an examination to determine the etiology of the claimed lung disorder, to include whether it is due to exposure to contaminated water at Camp Lejeune, North Carolina.  The examiner must review the claims file and should note that review in the report.  Any indicated tests and studies should be accomplished and all clinical findings should be reported in detail.  An explanation for all opinions expressed should be provided.  The examiner should elicit from the Veteran a full history and description of his service.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed lung disability, to include a granuloma of the right middle lobe of the lung, had onset in, or is otherwise related to active service, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina.  The examiner should provide that opinion despite the lung disorder not being presumptive conditions and cannot rely on a diagnosed disorder not being a presumptive condition as the rationale for finding a lack of relationship.  The examiner is requested to cite to relevant medical research in opining regarding the probability of relationship to service.

4.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

